948 F.2d 1280
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John W. BENNETT;  Dana L. Derr;  John M. Weatherington,Plaintiffs-Appellants,andVeleacha Robinson, Plaintiff,v.AMSTAT MANUFACTURING INC., Defendant-Appellee,andAmerican Saturated Felt Mfg., Inc., Defendant.
No. 91-2541.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 19, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CA-89-872-MJG)
John W. Bennett, Dana L. Derr, John M. Weatherington, appellants pro se.
Michael John Jack, Robert Emmett Sharkey, Gordon, Feinblatt, Rothman, Hoffberger & Hollander, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John W. Bennett, Dana L. Derr, and John M. Weatherington appeal from the district court's orders granting defendant's motion for summary judgment in a civil action arising out of an employment dispute.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Bennett v. Amstat Manufacturing Inc., No. CA89-872-MJG (D.Md. Feb. 14 and Apr. 18, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.